Citation Nr: 1418979	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-31 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel
INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  

Preliminary Note

In August 2011, the Board issued a decision which denied the Veteran's appeal.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013, notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in a November 2013 reply, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran sustained a left shoulder injury during a live fire training exercise while aboard a U.S. Navy ship on active service/

2.  The Veteran's service treatment records show no complaints of or treatment for a left shoulder disability at any time during active service, including as a result of an alleged in-service left shoulder injury.

3.  The competent evidence does not show that the Veteran's current left shoulder disability, which manifested first several decades after his service separation, is related to active service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in active service nor may arthritis of the left shoulder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a left shoulder disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2009 VCAA notice was issued to the Veteran and his service representative prior to the currently appealed rating decision issued in October 2009; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as service connection for a left shoulder disability.  The Veteran was assisted by a representative from the Missouri Veterans Commission during the hearing.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of left shoulder symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's left shoulder disability to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

It also appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran specifically testified before the Board in March 2011 that, although he had received cortisone injections in his left shoulder beginning in the 1970's, the doctors who administered these injections were deceased and no treatment records were available.  He also testified that he had never been treated by the VA health care system for a left shoulder disability.  He testified further that he had not received any physical examinations during his 32 years as a deputy sheriff following service separation.  He also testified further that, following post-service left shoulder surgery in 2001 at St. John's Regional Medical Center in Springfield, Missouri, he had not been treated for left shoulder complaints at this facility or at any other private treatment facility.  Prior to his hearing, however, the Veteran had contended that he had been treated for left shoulder complaints between September 1970 and July 2009 at St. John's Medical Clinic in St. Roberts, Missouri, so his records from this facility were obtained and associated with the claims file.  The Veteran submitted copies of the 2001 surgical record from St. John's Regional Medical Center along with a copy of a Workmen's Compensation Doctor's Progress Report dated in March 2003 showing that he had a left shoulder injury, although he testified in March 2011 that he had not lost any work time during his 32 years as a deputy sheriff due to a left shoulder disability.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no competent evidence, other than the Veteran's statements, which indicates that a left shoulder disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran has contended that, during a live fire training exercise while he was on board the U.S.S. Semmes during active service, an artillery shell exploded prematurely and threw him against the ship's bulkhead, injuring his shoulder and cutting his face and hands.  He also has contended that his current left shoulder disability is related to this in-service injury.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left shoulder disability.  Despite the Veteran's repeated lay assertions and Board hearing testimony to the contrary, there is no competent evidence in his service treatment records that he complained of or was treated for a left shoulder disability at any time during active service, including as a result of any injuries incurred during a live fire training exercise.  The Veteran specifically has contended that he was treated aboard the U.S.S. Semmes for a left shoulder injury after an artillery shell exploded sooner than expected during a live fire training exercise in 1969, throwing him against the ship's bulkhead and injuring his left shoulder.  He also testified that he received cuts and bruises to his face and hands as a result of this alleged premature artillery shell explosion.  Although the Veteran's service treatment records show that he was treated for several unrelated complaints in 1969 (including an "unknown rash" on his hands and a rash on his left forearm) while aboard the U.S.S. Semmes during active service, there is no indication that he complained of or was treated for a left shoulder injury while he was aboard this ship.  This is in accord with the Veteran's Board hearing testimony that, following his alleged left shoulder injury, he reported to sick bay on board the U.S.S. Semmes and was told by a corpsman that he "looked fine."  His testimony suggests that he was not, in fact, treated for any left shoulder injuries during active service, including after the claimed in-service live fire training accident.  The Veteran also testified that, following his claimed in-service left shoulder injury, he did not seek treatment for any left shoulder complaints between the date of this alleged injury and his separation from service.  He testified further that he reported no in-service left shoulder complaints at his separation physical examination in December 1969.  The Veteran's testimony is supported by a review of his separation physical examination report which shows that his upper extremities were abnormal due to onychophagia (or a nail biting habit) which was not considered disabling.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1263.  No other relevant physical examination findings were noted at the Veteran's separation from active service.

The Veteran's lay assertions and hearing testimony concerning his alleged in-service left shoulder injury also are not consistent with the facts and circumstances of his active service.  A review of the Veteran's service personnel records (in this case, his DD Form 214) shows that his military occupational specialty (MOS) was "commissaryman" or cook.  The Veteran has testified that he was a "cook striper" while on sea duty aboard the U.S.S. Semmes during active service.  The Veteran's DD Form 214 confirms that his last duty assignment was aboard this ship.  The Board finds it unlikely that, given that the Veteran served as a cook during active service, he would have been exposed to or participated in any live fire training exercises aboard this ship.  It also seems unlikely that, as a cook, the Veteran would have gotten close enough to a live fire training exercise (as he has claimed) that an artillery shell which allegedly exploded prematurely would have injured him as seriously as he alleged it injured him when it exploded.  Nor does it seem likely that the Veteran would not have been treated in sick bay if, as he has alleged, he had incurred the serious left shoulder injury and multiple cuts and bruises to other exposed areas of his body as a result of the premature artillery shell explosion.  Given the foregoing, the Board determines that, although the Veteran is competent to report what happened to him during active service (i.e., that he injured his left shoulder and received cuts to his face and hands during a live fire training exercise when an artillery shell exploded prematurely), the Veteran's reported in-service history of an alleged left shoulder injury is not credible.

The competent post-service evidence also does not demonstrate that the Veteran's current left shoulder disability, which manifested first several decades after his service separation, is related to active service.  The Board notes that, following the Veteran's service separation in December 1969, it appears that he first was treated for a left shoulder disability in December 2001, approximately 32 years later, when he had surgery for a left rotator cuff tear at St. John's Regional Medical Center.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board observes that the Veteran's wife testified in March 2011 that, at the time of his December 2001 surgery, Robert F. Mahnken, M.D., the surgeon who operated on the Veteran's left shoulder, had asked her if the Veteran had experienced an old left shoulder injury.  She also testified that Dr. Mahnken had told her in December 2001 that it was his opinion that the Veteran's buildup of cartilage in his left shoulder was the result of an old injury and required more surgery than what had been anticipated prior to surgery.  The Board finds that the testimony of the Veteran's wife as to what Dr. Mahnken told her in December 2001 regarding the alleged etiology of the Veteran's current left shoulder disability is not as credible as the contents of the notes of the operation.  There is no indication in the "Operative Note" for the Veteran's left rotator cuff tear surgery in December 2001 that Dr. Mahnken attributed anything that he found while operating on the Veteran's left shoulder to a history of a previous injury.  Nor are there any findings in this surgical record that any buildup of cartilage in the left shoulder (or any other residuals of a prior left shoulder injury) required additional unanticipated surgical treatment, as the Veteran's wife asserted in her Board hearing testimony.  The Board finds it significant that no medical history of an in-service left shoulder injury was noted on the December 2001 surgical record.  There also is no indication in the December 2001 surgical record or in any subsequent treatment records provided by St. John's Medical Clinic that the Veteran reported to Dr. Mahnken or to any other provider who treated him for left shoulder problems that he had injured his left shoulder during service.  The Board also finds it significant that, although the records provided by St. John's Medical Clinic to the RO in September 2009 show that the Veteran was treated for a variety of problems at this facility, a left shoulder disability was not included in the "Problem List" for the Veteran found in these records.  These records show only that the Veteran's medical history included left rotator cuff repair in 2001 and 2002.  Given the foregoing, the Board concludes that, although the Veteran's wife is competent to report what she observed of the Veteran's left shoulder symptoms after active service, her testimony regarding what she had been told by Dr. Mahnken in December 2001 regarding the alleged etiology of the Veteran's left shoulder disability is not supported by the medical records and is less credible than the medical records.

In July 2009, the Veteran submitted a March 2003 "Workmen's Compensation Doctor's Progress Report - Final Report" signed by Dr. Mahnken in which this physician reported that the Veteran had injured his left shoulder (although the injury date is blacked out on this form).  Dr. Mahnken noted that the Veteran was working at the time that he completed this report.  Dr. Mahnken concluded that the Veteran had experienced a 15 percent partial disability rating (PPD rating) as a result of this (undated) left shoulder injury.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that he experienced a left shoulder injury in service and, although he sought no medical treatment for this injury after active service, continued to self-medicate for the pain and limitation of motion that he experienced as a result of this alleged injury for several decades after service.  As discussed above, the Board has found that the Veteran's assertions regarding his alleged in-service left shoulder injury are not credible.  Although the Veteran continues to complain of residuals of his alleged in-service left shoulder injury, including pain and limitation of motion, the competent evidence suggests that his left shoulder injury (diagnosed as a left rotator cuff tear) manifested first several decades after service and was treated with surgery in 2001.  It is unclear from a review of the claims file whether, and to what extent, the Veteran currently experiences any left shoulder disability which could be attributed to active service.  The Board notes in this regard that, although Dr. Mahnken concluded in March 2003 that the Veteran experienced a 15 percent partial disability rating (PPD rating) as a result of his left rotator cuff tear, there are no private treatment records dated subsequent to the Veteran's December 2001 surgery which show that he experiences any current left shoulder disability.  It is unclear whether Dr. Mahnken's conclusion in March 2003 that the Veteran had a 15 percent PPD rating as a result of an undated left shoulder injury indicates that the Veteran experiences any current left shoulder disability which could be attributed to active service.  As noted elsewhere, the most recent treatment records identified by the Veteran and obtained by the RO from St. John's Medical Clinic show treatment for a variety of complaints but no treatment for a left shoulder injury or any residuals.  There also is no indication in the Veteran's post-service private treatment records that his left rotator cuff surgery in December 2001 was unsuccessful and/or resulted in any current left shoulder residuals, despite his Board hearing testimony to the contrary.  In any event, there is no competent post-service evidence which demonstrates that any current left shoulder disability is related to active service or any incident of such service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating such a relationship.  In summary, the Board finds that service connection for a left shoulder disability is not warranted.

The Veteran also is not entitled to service connection for arthritis of the left shoulder on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has testified that he began receiving cortisone injections to his left shoulder in 1970 or 1971, immediately following his service discharge, although he also has testified that no records are available from the physicians who treated him immediately after service.  He has not contended, however, that he complained of or was diagnosed as having left shoulder arthritis during service or within the first post-service year (i.e., by December 1970).  As noted, the Veteran's service treatment records show no complaints of or treatment for a left shoulder disability, to include arthritis, at any time during service.  Despite the Veteran's lay assertions and Board hearing testimony to the contrary, the competent post-service evidence does not show that he was treated for a left shoulder disability until several decades after his service separation.  There also is no indication in the available post-service medical evidence that the Veteran has been diagnosed as having left shoulder arthritis which could be attributed to active service.  As discussed above, the post-service evidence shows that he had left rotator cuff surgery in 2001 and received treatment through a worker's compensation program in 2003 for an unspecified left shoulder injury.  Because the evidence of record does not support a finding that the Veteran complained of or was treated for left shoulder arthritis during service or within the first post-service year (i.e., by December 1970), the Board finds that service connection for arthritis of the left shoulder is not warranted on a presumptive service connection basis.  Id.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a left shoulder disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left shoulder (pain and limitation of motion) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left shoulder disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, the Veteran's service separation examination report reflects that he was examined and his upper extremities were found to be clinically normal except for a nail biting habit which was not considered disabling.  The Veteran also testified before the Board in March 2011 that he had not reported any relevant medical history of an in-service left shoulder injury at his separation physical examination.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left shoulder disability for many decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a left shoulder disability in approximately 2001 (a 32-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for other medical complaints since discharge from service, including bilateral hearing loss, tinnitus, sinusitis, and Eustachian tube dysfunction (all beginning in 2000).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left shoulder.  When the Veteran established care with the Bond Clinic in Rolla, Missouri, in January 2000, for treatment of bilateral hearing loss, tinnitus, and sinusitis, he did not report any relevant medical history of left shoulder problems or indicate that they were of longstanding duration.  Similarly, when the Veteran reported for left rotator cuff surgery with Dr. Mahnken after service in December 2001, he also did not report the onset of left shoulder symptomatology during or soon after service or even indicate that it was of longstanding duration.  The Veteran also was seen at St. John's Medical Clinic beginning in 2008 for treatment of low back pain.  He again did not report any relevant history of left shoulder problems at that time or indicate that they were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran filed VA disability compensation claims for service connection for bilateral hearing loss, tinnitus, and for migraine headaches in December 2008 but did not claim service connection for a left shoulder disability or make any mention of any left shoulder symptomatology.  He did not claim that symptoms of his left shoulder disability began in (or soon after) service until he filed his current VA disability compensation claim in July 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran provided information concerning his alleged in-service left should injury which the Board has found to be less than credible (as discussed above).  He also provided conflicting and inconsistent information concerning the alleged continuity of left shoulder symptomatology since service separation.  He testified in March 2011 that he had not lost any work time since service due to his left shoulder and had self-medicated by taking over-the-counter medications for his left shoulder pain.  He also testified that he had not received any post-service physical examinations while working as a deputy sheriff for 32 years after service separation; however, the Veteran submitted a March 2003 worker's compensation form which indicates that he experienced a partial left shoulder disability due to an (undated) left shoulder injury.  Thus, it appears that, contrary to his testimony, at some point during his 32-year career as a deputy sheriff, the Veteran reported a left shoulder injury and was treated for that injury for worker's compensation purposes.  The Veteran also has asserted that he was treated between September 1970 and July 2009 at St. John's Medical Clinic for left shoulder complaints.  A review of the Veteran's treatment records provided to the RO by this facility in September 2009 shows only that he was treated for low back pain in October 2008 and in January 2009 after he fell at home and does not show any complaints of or treatment for a left shoulder disability.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


